       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 1 of 27



Kevin Gillen
Deputy Yellowstone County Attorney
Yellowstone County Courthouse, Room 701
P.O. Box 35025
Billings, Montana 59107-5025
(406) 256-2870
kgillen@co.yellowstone.mt.gov

Attorney for Derrek Skinner & Pedro Hernandez



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

MIGUEL ANGEL                   )
REYNAGA HERNANDEZ,             )
                               )             Cause No. CV 18-40-BLG-SPW
     Plaintiff,                )
                               )             PEDRO HERNANDEZ’S
vs.                            )             STATEMENT OF DISPUTED
                               )             FACTS
DERREK SKINNER et al,          )
                               )
     Defendants.               )
_______________________________)

      Pursuant to Rule 56.1(b) of the of the Local Rules of the United States District

Court for the District of Montana, Pedro Hernandez files his statement of disputed

facts in opposition to Miguel Hernandez’s statement of undisputed facts.

                           Facts Related to the Parties

      1.     Defendant Derrek Skinner is a retired deputy sheriff of the Yellowstone

County Sheriff’s Office (YCSO). Dkt. 43, Skinner Aff. at 1. At the time the incident


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                              1 of 27
        Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 2 of 27



in this lawsuit took place on October 2, 2017, Yellowstone County employed Derek

Skinner as a deputy sheriff. Id. at 1-2.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      2.     Defendant Pedro Hernandez is a retired Yellowstone County Justice of

the Peace. Dkt. 44, Hernandez Aff. at 1. At the time the incident in this lawsuit took

place on October 2, 2017, Yellowstone County employed Defendant Hernandez as a

Justice of the Peace. Id. at 1-2.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

                        Defendants’ Seizure of Mr. Reynaga

      3.     On the morning of Monday, October 2, 2017, around 9:30 a.m., Mr.

Reynaga accompanied his wife, Jana Reynaga (Ms. Reynaga) to the Yellowstone

County Justice Court in Billings, Montana. Dkt. 18, Defs.’ Answer at 3; Dkt. 44,

Hernandez Aff. at 2; First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 1.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      4.     Ms. Reynaga intended to request a civil order of protection against a third

party, Ms. Rachel Elizondo (Ms. Elizondo). Dkt. 18, Defs.’ Answer at 3; Dkt. 44,

Hernandez Aff. at 2; First Maltese Decl. Ex. D, Defs.’ Resp. Pl.’s Reqs. For Adm.

(RFA) 1; Id. Ex. C, Reynaga Hernandez Hr’g Tr. at 1.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

///


                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                               2 of 27
         Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 3 of 27



        5.    Mr. Reynaga accompanied Ms. Reynaga to serve as a witness in order to

support her request for a civil protection order. Dkt. 44, Hernandez Aff. at 2; First

Maltese Decl. Ex. D, Defs.’ Resp. RFA 1; Id. Ex. C, Reynaga Hernandez Hr’g Tr. at

1.

        Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

        6.    Defendant Hernandez presided over the hearing. Dkt. 44, Hernandez Aff.

at 2.

        Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

        7.    At the beginning of the hearing, Defendant Hernandez instructed Mr.

Reynaga and one other witness present at the hearing to wait outside the courtroom.

Dkt. 44, Hernandez Aff. at 2; First Maltese Decl. Ex. D, Defs.’ Resp. RFA 2; Id. Ex.

C, Reynaga Hernandez Hr’g Tr. at 1.

        Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

        8.    After the hearing began, Ms. Reynaga provided testimony to the Justice

Court describing the reasons she sought a protection order against Ms. Elizondo. First

Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 1-6; Dkt. 18, Defs.’ Answer at

4; Dkt. 45-1, Reynaga Hernandez Audio R. 2:13-12:50.

        Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

        9.    Ms. Elizondo then presented her testimony, during which she stated that

Mr. Reynaga “is not a legal citizen.” First Maltese Decl. Ex. C, Reynaga Hernandez


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                              3 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 4 of 27



Hr’g Tr. at 10, 13; Id. Ex. D, Defs.’ Resp. RFA 3; Dkt. 44, Hernandez Aff. at 2-3;

Dkt. 45-1, Reynaga Hernandez Audio R. 17:40-48, 22:23-22:41.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. “Not a legal

citizen” is a vague term open to interpretation. In the context of the conversation, it

seems to have been meant to express Miguel Hernandez did not have the legal right

to be present in the United States of America. Either Miguel Hernandez had entered

the United States of America without permission or entered the United States of

America with permission, a visa, and overstayed the visa. Miguel Hernandez is not a

citizen of the United States of America. Miguel Hernandez did illegally enter the

United States of America. Miguel Hernandez committed a crime when he entered the

United States of America.

      10.    Ms. Elizondo did not testify that Mr. Reynaga had unlawfully entered

the United States nor describe his manner of entry to the United States. First Maltese

Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 10, 13; Id. Ex. D, Defs.’ Resp. RFA 3;

Dkt. 44, Hernandez Aff. at 2-3; Dkt. 45-1, Reynaga Hernandez Audio R. 17:40-48,

22:23-22:41.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.                            Ms.

Elizondo did not explicitly testify that Miguel Hernandez had illegally entered the

United States of America. Her use of the term “not a legal citizen” in the context of

the conversation indicated that Miguel Hernandez did not have the legal right to be


                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                               4 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 5 of 27



present in the United States of America. Either Miguel Hernandez had entered the

United States of America without permission or entered the United States of America

with permission, a visa, and overstayed the visa. Miguel Hernandez is not a citizen

of the United States of America. Miguel Hernandez did illegally enter the United

States of America. Miguel Hernandez committed a crime when he entered the United

States of America.

      11.    At the conclusion of Ms. Elizondo’s testimony, Defendant Hernandez

observed, “What I’m hearing here are allegations about illegal immigrant.” First

Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 29; Id. Ex. D, Defs.’ Resp. RFA

3; Dkt. 45-1, Reynaga Hernandez Audio R. 45:38-45:43.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. “Illegal

immigration” is a vague term open to interpretation.            In the context of the

conversation, it seems to have been meant to express Miguel Hernandez did not have

the legal right to be present in the United States of America. Either Miguel Hernandez

had entered the United States of America without permission or entered the United

States of America with permission, a visa, and overstayed the visa. Miguel Hernandez

is not a citizen of the United States of America. Miguel Hernandez did illegally enter

the United States of America. Miguel Hernandez committed a crime when he entered

the United States of America.

///


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                              5 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 6 of 27



      12.    Defendant Hernandez’s understanding is that someone who is “illegal”

is a person “here without any permission; no visas, no authority just to be here.” First

Maltese Decl. Ex. E, Hernandez Dep. 25:14-15.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez believes illegal means without permission, like when Miguel Hernandez

crossed into the United State of America without permission and committed a crime.

      13.    Defendant Hernandez’s understanding of the law is that it is a crime to

be unlawfully present in the United States. First Maltese Decl. Ex. E, Hernandez Dep.

30:21-24.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez believe it is illegal for someone to be present in the United States of

America who entered the United States of America without permission.

      14.    Defendant Hernandez then requested that his staff contact the

Yellowstone County Sheriff’s Office regarding the “illegal immigrant” outside his

courtroom. First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 29; Id. Ex. D,

Defs.’ Resp. RFA 4; Dkt. 44, Hernandez Aff. at 3; Dkt. 45-1, Reynaga Hernandez

Audio R. 45:48-45:56.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez contacted the Yellowstone County Sheriff’s Office to investigate Miguel

Hernandez’s immigration status. Pedro Hernandez did not know whether Miguel


                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                               6 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 7 of 27



Hernandez had committed a crime with his presence in the United States of America.

Pedro Hernandez did not know whether Miguel Hernandez had entered the United

States without a permission, a crime, or overstayed a visa, not a crime. Pedro

Hernandez would let the Yellowstone County Sheriff’s Office determine the situation.

      15.   He told his staff to “call me a deputy,” noting, “I have two illegals sitting

outside. I want them picked up.” First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g

Tr. at 29; Id. Ex. D, Defs.’ Resp. RFA 4; Dkt. 44, Hernandez Aff. at 3; Dkt. 45-1,

Reynaga Hernandez Audio R. 45:48-45:56.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez used the term “picked up” loosely. Usually, pick up means to arrest. Pedro

Hernandez did not mean for the Sheriff’s Office to arrest Miguel Hernandez. Pedro

Hernandez meant for the Sheriff’s Office to investigate Miguel Hernandez’s

immigration status. Pedro Hernandez did not know whether Miguel Hernandez had

committed a crime with his presence in the United States of America. Pedro

Hernandez did not know whether Miguel Hernandez had entered the United States

without a permission, a crime, or overstayed a visa, not a crime. Pedro Hernandez

would let the Yellowstone County Sheriff’s Office determine the situation. Skinner

did not interpret the term “pick up” to mean arrest Miguel Hernandez. Skinner did

not immediately arrest Miguel Hernandez. Skinner investigated the situation and then




                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                               7 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 8 of 27



arrested Miguel Hernandez based on the request from Immigration and Customs

Enforcement.

      16.    Defendant Hernandez’s staff then called the Yellowstone County

Sheriff’s Office and connected Defendant Hernandez to someone in the Sheriff’s

Office. First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 29.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      17.    Defendant Hernandez instructed the Yellowstone County Sheriff’s

Office to “[s]end me a couple of deputies. I have two illegal immigrants out in the

hallway.” First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 29; Id. Ex. D,

Defs.’ Resps. RFAs 4-5; Dkt. 44, Hernandez Aff. at 3; Dkt. 45-1, Reynaga Hernandez

Audio R. 46:28-55.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      18.    Defendant Hernandez also emphasized that the deputies should arrive

“as quickly as possible.” First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at

29; Id. Ex. E, Hernandez Dep. 40:21-41:9; Dkt. 45-1, Reynaga Hernandez Audio R.

46:28-55.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez wanted the Sheriff’s Office to respond as soon as possible because Miguel

Hernandez and the other man might flee if they knew the Sheriff’s Office was about

to investigation their immigration status.


                                                      Pedro Hernandez’s Statement of Disputed Facts
                                                                                            8 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 9 of 27



      19.   Defendant Hernandez acted only on the basis of information that Mr.

Reynaga was “not a legal citizen,” which Defendant Hernandez understood to mean

that Mr. Reynaga “may be illegally in the United States of America.” First Maltese

Decl. Ex. D, Defs.’ Resp. RFA 7; see also Id. Defs.’ Resps. RFA 3-6, 8; Id. Ex. E,

Hernandez Dep. 38:6-13; Dkt. 44, Hernandez Aff. at 3.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez believed that Miguel Hernandez might not have the legal right to be

present in the United States of America. Either Miguel Hernandez had entered the

United States of America without permission or entered the United States of America

with permission, a visa, and overstayed the visa. Miguel Hernandez is not a citizen

of the United States of America. Miguel Hernandez did illegally enter the United

States of America. Miguel Hernandez committed a crime when he entered the United

States of America.

      20.   After speaking on the phone with the Yellowstone County Sheriff’s

Office, Defendant Hernandez denied Ms. Reynaga’s request for an order of

protection. First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 31; Dkt. 44,

Hernandez Aff. at 3.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      21.   Defendant Hernandez then ordered that Ms. Reynaga and Ms. Elizondo

remain in the courtroom until a deputy from the Sheriff’s Office arrived, and


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                              9 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 10 of 27



threatened to “hold [them] in contempt and arrest [them] both” if they tried to leave.

First Maltese Decl. Ex. C, Reynaga Hernandez Hr’g Tr. at 31; Dkt. 44, Hernandez

Aff. at 3.

       Disputed. Pedro Hernandez and Derrek Skinner dispute. Pedro Hernandez did

not threaten them. Pedro Hernandez told them he would hold them in contempt. ECF

No 44, p. 3.

       22.     Defendant Hernandez sought to prevent Mr. Reynaga from leaving the

courthouse before a deputy sheriff arrived. Dkt. 44, Hernandez Aff. at 3 (“I did not

allow Jana Hernandez or Rachel Flagen to leave . . . I believed that they might tell

Miguel Hernandez and Louis Elizondo that a deputy was on the way to investigate

their immigration status and they would flee.”).

       Disputed. Pedro Hernandez and Derrek Skinner dispute. Pedro Hernandez’s

order that Ms. Reynaga and Ms. Elizondo not leave the courtroom did not prevent

Miguel Hernandez from leaving the courthouse. The order prevented them from

warning Miguel Hernandez that the Sheriff’s Office was on its way to investigate his

immigration status. Id.

       23.     Meanwhile, Defendant Skinner was dispatched to respond to Defendant

Hernandez’s call from the courthouse. Defendant Skinner was told only that

Defendant Hernandez called and that there were “two illegal immigrants outside his




                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                             10 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 11 of 27



courtroom that he wants picked up.” Dkt. 46-4, Ouzts and Skinner Tel. R. 0:08-0:16;

Dkt. 43, Skinner Aff. at 2.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner did

not interpret “pick up” to mean arrest. Skinner interpreted it to mean investigate.

Skinner did not know the immigration status of Miguel Hernandez. Skinner did not

know whether Miguel Hernandez had entered the United States of America without

permission or entered the United States of America with permission, a visa, and

overstayed the visa. Skinner’s task was to determine what had occurred. Miguel

Hernandez is not a citizen of the United States of America. Miguel Hernandez did

illegally enter the United States of America. Miguel Hernandez committed a crime

when he entered the United States of America.

      24.    Around 10:36 am, shortly after another hearing began, Defendant

Skinner arrived in response to Defendant Hernandez’s phone call regarding Mr.

Reynaga. Dkt. 44, Hernandez Aff. at 3-4; Dkt. 43, Skinner Aff. at 2; First Maltese

Decl. Ex. H, Hanson Hr’g Tr. at 2-3; Dkt. 47-1, Hallway Sw. Cam. R. 10:36:44-

10:36:51.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      25.    Defendant Skinner entered Defendant Hernandez’s courtroom, and

Defendant Hernandez informed Defendant Skinner that “[t]he information I have

from them two under oath, they are illegal aliens,” and that the “testimony from the


                                                       Pedro Hernandez’s Statement of Disputed Facts
                                                                                            11 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 12 of 27



witness stand is that they are illegal.” Dkt. 43, Skinner Aff. at 2; Dkt. 44, Hernandez

Aff. at 4; First Maltese Decl. Ex. H, Hanson Hr’g Tr. at 3; Id. Ex. D, Defs.’ Resp.

RFA 7.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. “Illegal

alien” is a vague term that could be used to describe someone who illegally entered

the United States of America, a crime, or someone who legally entered the United

States of America and overstayed a visa, not a crime. Skinner did not know the

immigration status of Miguel Hernandez. Skinner did not know whether Miguel

Hernandez had entered the United States of America without permission or entered

the United States of America with permission, a visa, and overstayed the visa.

Skinner’s task was to determine what had occurred. Miguel Hernandez is not a citizen

of the United States of America. Miguel Hernandez did illegally enter the United

States of America. Miguel Hernandez committed a crime when he entered the United

States of America.

      26.    Defendant Skinner’s understanding was that Defendant Hernandez was

instructing him to investigate Mr. Reynaga. Dkt. 43, Skinner Aff. at 2; First Maltese

Decl. Ex. F, Skinner Dep. 21:18-22:3; Dkt. 44, Hernandez Aff. at 4 (“I told Skinner

that I had heard testimony the two men in the hallway were illegally in the United

States and I would like their immigration status investigated.”).

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.


                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                              12 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 13 of 27



      27.    Defendant Skinner responded that he would “take care of it.” First

Maltese Decl. Ex. H, Hanson Hr’g Tr. at 3.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

meant “take care of it” in the sense he would investigation the situation, not some

devious sense that he would do something nefarious.

      28.    Defendant Hernandez also instructed Defendant Skinner to let him know

the outcome of the investigation and that Defendant Skinner “may have to call

immigration.” First Maltese Decl. Ex. H, Hanson Hr’g Tr. at 3; Id. Ex. D, Defs.’ Resp.

RFA 10.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez offered a suggestion to Skinner as to the investigation that he might have

to contact immigration to determine Miguel Hernandez’s immigration status.

      29.    Defendant Skinner’s understanding was that Mr. Reynaga may be

“illegally” in the United States. Dkt. 43, Skinner Aff. at 2; First Maltese Decl. Ex. F,

Skinner Dep. 21:18-22:3, 22:14-20, 26:2-12, 29:4-10; Dkt. 43-1, YCSO Case Rep. at

13.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

believed Miguel Hernandez might be illegally in the United States of America.

Skinner did not know the immigration status of Miguel Hernandez. Skinner did not

know whether Miguel Hernandez had entered the United States of America without


                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                              13 of 27
      Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 14 of 27



permission or entered the United States of America with permission, a visa, and

overstayed the visa. Skinner’s task was to determine what had occurred. Miguel

Hernandez is not a citizen of the United States of America. Miguel Hernandez did

illegally enter the United States of America. Miguel Hernandez committed a crime

when he entered the United States of America.

      30.    Defendant Skinner’s understanding of the law is that an individual who

is in the United States “illegally” is “someone who doesn’t have any [immigration

paperwork], or if they do, it’s not proper.” First Maltese Decl. Ex. F, Skinner Dep.

53:13-15.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Someone

who enters the United States of America without permission does not have

immigration paperwork and commits a crime.

      31.    At 10:38 am, Defendant Skinner exited the courtroom and detained Mr.

Reynaga, solely on the basis of the information that Defendant Hernandez had

provided regarding Mr. Reynaga’s suspected unlawful presence in the United States.

First Maltese Decl. Ex. F, Skinner Dep. 28:14-29:10, 52:2-19; Dkt. 43, Skinner Aff.

at 2; Dkt. 43-1, YCSO Case Rep. at 13; Dkt. 41, Defs.’ Facts at 8 (“Initially, Skinner

detained Miguel Hernandez because of the testimony at the hearing.”); Dkt. 47-1,

Hallway Sw. Cam. R. 10:38:26.

///


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                             14 of 27
         Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 15 of 27



         Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Initially,

Skinner detained Miguel Hernandez because the information conveyed to him by

Pedro Hernandez that there had been testimony in his court that could be construed

that Miguel Hernandez had entered the United States of America without permission,

a crime, or had overstayed a visa, not a crime. Skinner did not know the immigration

status of Miguel Hernandez. Skinner did not know whether Miguel Hernandez had

entered the United States of America without permission or entered the United States

of America with permission, a visa, and overstayed the visa. Skinner’s task was to

determine what had occurred. Miguel Hernandez is not a citizen of the United States

of America. Miguel Hernandez did illegally enter the United States of America.

Miguel Hernandez committed a crime when he entered the United States of America.

         32.   Defendant Skinner’s detention of Mr. Reynaga commenced the moment

that he engaged Mr. Reynaga after exiting the courtroom. First Maltese Decl. Ex. F,

Skinner Dep. 52:2-12; Dkt. 47-1, Hallway Sw. Cam. R. 10:38:26-10:38:51.

         Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. When

Skinner approached Miguel Hernandez outside of the courtroom, he detained Miguel

Hernandez. Skinner did not arrest Miguel Hernandez. Skinner had an articulable

reasonable suspicion that Miguel Hernandez might have committed a crime that

allowed him to detain Miguel Hernandez to determine whether he had committed a

crime.


                                                       Pedro Hernandez’s Statement of Disputed Facts
                                                                                            15 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 16 of 27



      33.    After the detention began, Defendant Skinner requested to see Mr.

Reynaga’s ID, and Mr. Reynaga produced an expired Mexican consulate ID. First

Maltese Decl. Ex. F, Skinner Dep. 28:14-29:25; Dkt. 43, Skinner Aff. at 2-3; Dkt. 43-

1, YCSO Case Rep. at 13; Dkt. 47-1, Hallway Sw. Cam. R. 10:38:45-10:38:51.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

requested Miguel Hernandez identify himself. Miguel Hernandez identified himself

with a United Mexican States identification card. Miguel Hernandez did not identify

himself with a United Mexican States passport with a visa from the United States of

America. Miguel Hernandez could not articulate his immigration status in the United

States of America. Miguel Hernandez did not seem fluent in English. Because

Miguel Hernandez identified himself with a United Mexican States identification

card, could not articulate his immigration status and was not fluent in English, Skinner

became more suspicious that Miguel Hernandez might have committed a crime with

his presence in the United States of America. Miguel Hernandez is not a citizen of the

United States of America. Miguel Hernandez is a citizen of the United Mexican

States. Miguel Hernandez did illegally enter the United States of America. Miguel

Hernandez committed a crime when he entered the United States of America.

      34.    Mr. Reynaga’s ID did not indicate his immigration status. First Maltese

Decl. Ex. F, Skinner Dep. 30:1-4.

///


                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                              16 of 27
      Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 17 of 27



      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Miguel

Hernandez’s United Mexican States identification card did not indicate his

immigration status in the United States. Miguel Hernandez’s United Mexican States

identification card did make Skinner more suspicious as to Miguel Hernandez’s

immigration status.   Miguel Hernandez did not identify himself with a United

Mexican States passport with a visa from the United States of America. Miguel

Hernandez is not a citizen of the United States of America. Miguel Hernandez is a

citizen of the United Mexican States. Miguel Hernandez did illegally enter the United

States of America. Miguel Hernandez committed a crime when he entered the United

States of America.

      35.   Defendant Skinner questioned Mr. Reynaga only regarding his

“immigration status” in the United States and did not question him regarding how he

had entered the country. First Maltese Decl. Ex. F, Skinner Dep. 65:10-19.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

questioned Miguel Hernandez as to his immigration status. Skinner did not know

Miguel Hernandez’s immigration status. Implicit in the concept of immigration status

is whether a person has entered the United States of America without permission, a

crime, or with permission and overstayed a visa, not a crime. Because Miguel

Hernandez did not seem fluent in English, Skinner could not have an extensive

conversation with Miguel Hernandez.


                                                       Pedro Hernandez’s Statement of Disputed Facts
                                                                                            17 of 27
      Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 18 of 27



      36.   After Defendant Skinner reviewed Mr. Reynaga’s ID and questioned

him about his immigration status, Mr. Reynaga attempted to enter the courtroom.

Defendant Skinner prevented Mr. Reynaga from doing so and then placed him in

handcuffs. First Maltese Decl. Ex. F, Skinner Dep. 29:17-21, 30:5-22; Dkt. 43,

Skinner Aff. at 3; Dkt. 47-1, Hallway Sw. Cam. R. 10:40:10-10:41:53.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

placed Miguel Hernandez in handcuffs to prevent any other physical confrontations

with him.

      37.   Defendant Skinner searched Mr. Reynaga and found nothing suspicious

on him. Dkt. 18, Defs.’ Answer at 5; Dkt. 43, Skinner Aff. at 3.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

searched Miguel Hernandez for weapons. Skinner did not find any weapons on him.

Skinner did not search him for suspicious ítems.

      38.   At 10:45 am, Defendant Skinner escorted Mr. Reynaga to his patrol car

outside the courthouse and placed Mr. Reynaga in the car. First Maltese Decl. Ex. F,

Skinner Dep. 31:16-32:2; Dkt. 43, Skinner Aff. at 4; Dkt. 43-1 YCSO Case Rep. at

13; Dkt. 47-1, Hallway Sw. Cam. R. 10:44:57.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

placed Miguel Hernandez in his vehicle to prevent any further attempts by Miguel

Hernandez to leave.


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                             18 of 27
      Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 19 of 27



      39.    Once at the patrol car, Defendant Skinner radioed the Yellowstone

County Dispatch to run a warrants check on Mr. Reynaga. First Maltese Decl. Ex. F,

Skinner Dep. 32:3-34:9; id. Ex. D, Defs.’ Resp. RFA 15; Dkt. 43, Skinner Aff. at 4;

Dkt. 46-2, Skinner and Ouzts Tel. R. 0:00-2:39; Dkt. 48, Ouzts Aff. at 2.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      40.    The warrants check returned no hits on Mr. Reynaga, including no hits

from U.S. Immigration and Customs Enforcement (ICE) in the National Crime

Information Center (NCIC) database. First Maltese Decl. Ex. F, Skinner Dep. 32:3-

34:3; Id. Ex. D, Defs.’ Resps. RFAs 16-18; Dkt. 43, Skinner Aff. at 4; Dkt. 46-2,

Skinner and Ouzts Tel. R. 0:30-2:40; Dkt. 48, Ouzts Aff. at 2.

      Disputed. Pedro Hernandez and Derrek Skinner dispute. Skinner was directed

by ICE to detain Miguel Hernandez. ECF No. 43, p. 5.

      41.    At this point, Defendant Skinner’s continuing basis—and only basis—to

detain Mr. Reynaga was “the statement to the judge that [Mr. Reynaga] was here

illegally.” First Maltese Decl. Ex. F, Skinner Dep. 34:4-9.

      Disputed. Pedro Hernandez and Derrek Skinner dispute. Skinner continued to

detain Miguel Hernandez because he had not determined whether Miguel Hernandez

had committed a crime with his presence in the United States of America. Skinner

had not determined whether Miguel Hernandez had entered the United States of

America without permisison, a crime, or entered with permission and overstayed a


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                             19 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 20 of 27



visa, not a crime. Skinner had the statement made in Pedro Hernandez’s courtroom,

an identification with a United Mexican States identification card, no identificaiton

with United Mexican States Passport with a visa from the United States of America,

an inablity to articulate his immigation status and an inablity to fluently speak English.

ECF No. 43, p. 3.

      42.    Defendant Skinner continued to detain Mr. Reynaga as he then asked the

dispatcher to call ICE to see if ICE wanted Mr. Reynaga. The dispatcher and

Defendant Skinner agreed to have an ICE agent call Defendant Skinner. First Maltese

Decl. Ex. D, Defs.’ Resps. RFAs 19-20; Dkt. 43, Skinner Aff. at 4; Dkt. 46-2, Skinner

and Ouzts Tel. R. 2:40-3:06.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner

contacted ICE to determine Miguel Hernandez’s immigration status.                         Skinner

assumed ICE could cross reference Miguel Hernandez’s name with the visas issued

by the United States of America. ICE could determine whether Miguel Hernandez

had entered the United States without permission, a crime, or entered with permission

and overstayed a visa, not a crime.

      43.    The dispatcher then contacted ICE and an ICE Agent named David

Frischmann contacted Defendant Skinner. Dkt. 48, Ouzts Aff. at 2; Dkt. 43, Skinner

Aff. at 5; Dkt. 46-3, Ouzts and Frischmann Tel. R. 0:08-0:38.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.


                                                          Pedro Hernandez’s Statement of Disputed Facts
                                                                                               20 of 27
        Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 21 of 27



       44.   ICE Agent Frischmann and Defendant Skinner then discussed Mr.

Reynaga in two separate calls. Dkt. 43, Skinner Aff. at 5. Agent Frischmann did not

indicate whether ICE wanted Defendant Skinner to arrest Mr. Reynaga during the first

call. Id.

       Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

       45.   On the second call, Agent Frischmann asked Defendant Skinner to

continue detaining Mr. Reynaga and to transport him to the Yellowstone County

Detention Facility (YCDF). First Maltese Decl. Ex. F, Skinner Dep. 38:14-25; Dkt.

43, Skinner Aff. at 5; Dkt. 43-1, YCSO Case Rep. at 13.

       Disputed. Pedro Hernandez and Derrek Skinner dispute. Skinner did not

continue to detain Miguel Hernandez. Based on the request by ICE to transport

Miguel Hernandez to the Yellowstone County Detention Facility, Skinner believed

that he had arrested Miguel Hernandez on behalf of ICE. Skinner believed that ICE

had probable cause to believe Miguel Hernandez had committed a crime. ECF No.

43, p. 5.

       46.   At no point did Agent Frischmann indicate that Mr. Reynaga was wanted

for committing a crime, including the crime of illegal entry. Instead, ICE indicated

only that they suspected Mr. Reynaga might be unlawfully present. First Maltese

Decl. Ex. F, Skinner Dep. 39:7-21; Dkt. 43-1 YCSO Case Rep. at 13.

///


                                                       Pedro Hernandez’s Statement of Disputed Facts
                                                                                            21 of 27
      Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 22 of 27



      Disputed. Pedro Hernandez and Derrek Skinner dispute. ICE with its request

for Skinner to transport Miguel Hernandez to the Yellowstone County Detention

Facility, indicated Miguel Hernandez had committed a crime. There would have been

no other reason for ICE to request Skinner to transport Miguel Hernandez to the

Facility unless he committed a crime. ECF No. 43, p. 5.

      47.   At 11:38 am, after Defendant’s phone calls with Agent Frischmann,

Defendant Skinner transported Mr. Reynaga to YCDF. First Maltese Decl. Ex. D,

Defs.’ Resp. RFA 22; Id. Ex. F, Skinner Dep. 39:22-25; Dkt. 43, Skinner Aff. at 5;

Dkt. 43-1 YCSO Case Rep. at 13; Dkt. 47-4, Sidewalk Cam. R. 10:47:50-11:38:11.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      48.   Defendant Skinner had already detained Mr. Reynaga for approximately

one hour at the time he began transporting Mr. Reynaga to YCDF. Dkt. 47-1, Hallway

Sw. Cam. R. 10:38:26 (beginning investigation of Mr. Reynaga); Dkt. 47-4, Sidewalk

Cam. R. 11:38:11 (pulling patrol vehicle out of courthouse parking lot).

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      49.   After transporting Mr. Reynaga to YCDF, Defendant Skinner booked

Mr. Reynaga into the jail. First Maltese Decl. Ex. F, Skinner Dep. 40:11-21.

Defendant Skinner also filled out a “remanding report” that listed Mr. Reynaga’s

“charge” as an “Immigration Hold.” Id. Ex. G, Remanding Rep.; Id. Ex. F, Skinner

Dep. 41:13-17.


                                                       Pedro Hernandez’s Statement of Disputed Facts
                                                                                            22 of 27
      Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 23 of 27



      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      50.    Defendant Skinner booked Mr. Reynaga into YCDF around 12:01 p.m.

on October 2, 2017. Dkt. 43, Skinner Aff. at 6; Dkt. 49-2, YCSO Inmate Activity Log.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      51.    About half an hour later, YCDF received an administrative form from

ICE requesting that YCDF detain Mr. Reynaga. Dkt. 49-1, DHS Form I-203.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      52.    Although Defendant Skinner checked the “felony” box on the remanding

report, Defendant Skinner had no reason to suspect that Mr. Reynaga had committed

a crime. First Maltese Decl. Ex. F, Skinner Dep. 39:7-21.

      Disputed. Pedro Hernandez and Derrek Skinner dispute. Skinner had a

reasonable belief that Miguel Hernandez had committed a crime. Skinner believed

that ICE would not have requested him to transport Miguel Hernandez if Miguel

Hernandez had not committed a crime. ECF No. 43, p. 5.

      53.    Defendant Skinner checked the “felony” box only to prevent YCDF

from releasing him. First Maltese Decl. Ex. F, Skinner Dep. 42:9-12, 42:17-19 (“I just

didn’t want the booking clerk to let him go with no bond if he was there on a federal

immigration hold. So I don’t know if I needed to check that felony box or not.”).

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

///


                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                             23 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 24 of 27



       54.    Defendant Skinner believed Mr. Reynaga had committed an

“immigration violation.” First Maltese Decl. Ex. F, Skinner Dep. 42:7-21; Id. Ex. G,

Remanding Rep.

       Disputed. Pedro Hernandez and Derrek Skinner dispute. Skinner believed that

Miguel Hernandez had committed a crime. Skinner believed that ICE would not have

requested he transport Miguel Hernandez to the Yellowstone County Detention

Facility unless Miguel Hernandez had committed a crime. ECF No. 43, p. 5.

       55.    Mr. Reynaga was detained at YCDF for nearly 18 hours. He was

transferred to ICE custody around 6:51 a.m. on October 3, 2017. Dkt. 49-2, YCSO

Inmate Activity Log.

       Disputed. Pedro Hernandez and Derrek Skinner dispute. Miguel Hernandez

was incarcerated in the Yellowstone County Detention Facility on an order from ICE.

ECF No. 43, p. 5.

                    Defendants’ Authority to Seize Mr. Reynaga

       56.    As a judge of the Yellowstone County Justice Court, Defendant

Hernandez did not have jurisdiction to act over matters involving immigration law.

First Maltese Decl. Ex. E, Hernandez Dep. 22:22-25; Mont. Code Ann. §§ 3-10-301,

3-10-302, 3-10-303 (enumerating matters over which Justice Court may exercise

jurisdiction); Id. § 3-10-111 (“[J]ustices’ courts are courts of peculiar and limited

jurisdiction.”).


                                                       Pedro Hernandez’s Statement of Disputed Facts
                                                                                            24 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 25 of 27



      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute.

      57.    As a deputy sheriff of Yellowstone County, Defendant Skinner’s

“powers and duties [were] conferred by statute.” First Maltese Decl. Ex. B, YCSO

Policy Manual, Policy 2-1 § I.A. Under Montana law, the powers and duties of a

county sheriff do not include enforcement of federal immigration laws. See Mont.

Code Ann. § 7-32-2121.

      Disputed. Pedro Hernandez and Derrek Skinner dispute. A deputy county

sheriff has the authority to enforce all laws of the United States of America, including

the crime of illegal entry into the United States of America. See Santos v. Frederick

Cty. Bd. of Comm'rs, 725 F.3d 451, 464 (4th Cir. 2013); Gonzales v. Peoria, 722 F.2d

468, 475-76 (9th Cir. 1983) overruled on other grounds, Hodgers-Durgin v. de la

Vina, 199 F.3d 1037 (9th Cir. 1999).

      58.    Nothing in the Yellowstone County Sheriff’s Policy Manual provides

Defendants with express authority to enforce federal, civil immigration laws. First

Maltese Decl. Ex. B, YCSO Policy Manual, Policy 0-0 § I.B, I.K (quoting Mont. Code

Ann. § 7-32-2121).

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Pedro

Hernandez and Skinner did not enforce any civil immigration law. Pedro Hernandez

requested an investigation of a possible violation of a federal criminal immigration

law. Skinner detained Miguel Hernandez on a possible violation of a federal criminal


                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                              25 of 27
       Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 26 of 27



immigration law and, eventually, at the request of ICE, arrested him on a federal

criminal immigration violation.

      59.    Defendant Skinner has never received any other guidance or instruction

explaining when he might be authorized to enforce federal, civil immigration law.

First Maltese Decl. Ex. F, Skinner Dep. 51:6-10.

      Undisputed. Pedro Hernandez and Derrek Skinner do not dispute. Skinner did

not enforce any civil immigration law. Skinner detained Miguel Hernandez on a

possible violation of a federal criminal immigration law and, eventually, at the request

of ICE, arrested him on a federal criminal immigration violation.

      Dated this 10th day of April, 2019.

                                                /s/ Kevin Gillen
                                                Kevin Gillen
                                                Deputy Yellowstone County Attorney




                                                         Pedro Hernandez’s Statement of Disputed Facts
                                                                                              26 of 27
      Case 1:18-cv-00040-SPW Document 64 Filed 04/10/19 Page 27 of 27



                               Certificate of Service

      I certify that on the date below I served a copy of Pedro Hernandez’s Statement

of Disputed Facts to:

 1,2 CM/ECF
_____ Hand Delivery
     Mail
_____ Overnight Delivery Service
_____ Fax
_____ E-mail

1.    Clerk, U.S. District Court

2.    Shahid Haque
      Border Crossing Law Firm
      7 West 6th Avenue, Ste. 2A
      Helena, MT 59624

      Matt Adams, Leila Kang, Anne Recinos and Aaron Korthuis
      Northwest Immigration Rights Project
      615 Second Avenue, Ste. 400
      Seattle, WA 98104
      Attorneys for Miguel Angel Reynaga Hernandez

      Dated this 10th day of April, 2019.

                                              /s/ Kevin Gillen
                                              Kevin Gillen
                                              Deputy Yellowstone County Attorney




                                                        Pedro Hernandez’s Statement of Disputed Facts
                                                                                             27 of 27
